Citation Nr: 1701263	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1951 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to TDIU due to his service-connected disabilities.  The Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  He has been in receipt of a combined 10 percent disability rating since October 8, 1997, a combined 30 percent rating since October 8, 2009, and a combined 50 percent rating since March 14, 2016.  

Nevertheless, VA policy is to grant TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record includes evidence indicating that the Veteran's service-connected bilateral hearing loss, status post concussion with dizziness, prevents him from securing or following substantially gainful employment.  A December 2007 letter from the Veteran's last employer stated that the Veteran was employed with a car dealership since December 2002.  His primary job function was to transport vehicles to and from other car dealerships in the southeastern United States.  The former employer further stated that due to symptoms of his diagnosed vertigo, which included dizzy spells, the Veteran was unable to perform his required job duties.  In an October 2009 VA examination, the examiner stated that the Veteran's bilateral tinnitus and recurrent vertigo, as well as the increased hearing loss, were most likely secondary to the original in-service accident and concussion the Veteran experienced in 1973.  The examiner stated that the Veteran's symptoms have worsened and he was unemployable because of this symptomatology.  A November 2009 VA examination report noted an audiologist's diagnosis of a unilateral vestibular weakness from the left ear which resulted in significant effects on the Veteran's occupation.  The examiner noted that the Veteran was no longer able to drive vehicles long distances.  The examiner also noted the Veteran's work history involved transporting cars and trucks for a car dealership.

As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

2.  Then re-adjudicate the Veteran's TDIU claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




